Citation Nr: 1702662	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-34 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for loss of appetite.

2.  Entitlement to service connection for a bilateral ankle condition.

3.  Entitlement to service connection for a left hand condition.

4.  Entitlement to service connection for diabetes mellitus, claimed as a result of exposure to herbicides.

5.  Entitlement to service connection for a right shoulder condition (claimed as shoulders).

6.  Entitlement to service connection for a bilateral hip condition.

7.  Entitlement to service connection for a sleep condition.

8.  Entitlement to service connection for a bilateral knee condition.

9.  Entitlement to service connection for bilateral carpal tunnel syndrome (also claimed as pain in wrists).

10.  Entitlement to service connection for a left wrist condition, claimed as a wrist condition.

11.  Entitlement to service connection for high blood pressure.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right wrist condition, claimed as right hand due to 38 C.F.R. §1151, now claimed as a bilateral hands condition.

13.  Whether new and material evidence has been received to reopen a claim for service connection for neuropathy and radiculopathy affecting both legs, claimed as secondary to service-connected lumbar trauma, residuals.

14.  Whether new and material evidence has been received to reopen a claim for service connection for neuropathy and radiculopathy affecting both upper extremities, secondary to service-connected disability of lumbar trauma, residuals.

15.  Whether new and material evidence has been received to reopen a claim for service connection for compression deformity of the cervical spine.

16.  Whether new and material evidence has been received to reopen a claim for service connection for compression deformity of the cervical spine; cervical strain residuals.

17.  Whether new and material evidence has been received to reopen a claim for service connection for a right hand condition. 

18.  Whether new and material evidence has been received to reopen a claim for service connection for dislocation of the left shoulder, residuals.

19.  Whether new and material evidence has been received to reopen a claim for service connection for generalized anxiety disorder, chronic, now claimed as major depression/anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to May 1979, with subsequent service in the Florida Army National Guard from September 1991 to May 1992.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A June 2016 supplemental statement of the case (SSOC) addressing issues other than those in this appeal notes that it was based in part on VA outpatient treatment reports from the San Juan VAMC and Arecibo OPC through April 21, 2016.  However, a careful review of the Veteran's eFolders reveals that such records are not in the record before the Board.  

A January 2017 Written Brief Presentation submitted on the Veteran's behalf relates that VA has not attempted to obtain VA treatment records from 1991 to 1995, when the Veteran remembers being a mental in-patient.  In this regard, VA Service-connected Admission Reports in the Veteran's records reflect that he was hospitalized for schizophrenia, undifferentiated, in November 1993; chronic paranoid schizophrenia in January 1994; and schizophrenia, paranoid, in May 1994.  The record does not contain corresponding treatment records.  

The Written Brief presentation also asserts that there may exist outstanding personnel and medical records from the Florida National Guard, and outstanding inpatient treatment records from Kenner Army Health Clinic (then Kenner Army Community Hospital) at Fort Lee [Virginia] that would be relevant to the Veteran's back, neck and left shoulder injuries.  

There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to obtain and associate with the record copies of all outstanding VA medical records, including the outpatient treatment reports from the San Juan VAMC and Arecibo OPC through April 21, 2016, identified by the June 2016 SSOC, as well as any outstanding VA medical records dated from 1991 to 1995, to include any inpatient mental treatment records.  

2.  Take all appropriate action to obtain and associate with the record copies of all outstanding personnel and medical records from the Florida National Guard, and all outstanding inpatient treatment records from Kenner Army Health Clinic (then Kenner Army Community Hospital) at Fort Lee [Virginia].

3.  After completion of the foregoing, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




